TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00472-CR



                                   William Monroe, Appellant

                                                 v.

                                  The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
            NO. 993517, HONORABLE BOB PERKINS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               William Monroe seeks to appeal from a judgment of conviction for aggravated sexual

assault of a child. The trial court has certified that Monroe waived the right of appeal. See Tex. R.

App. P. 25.2(a)(2); Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003); see also Blanco

v. State, 18 S.W.3d 218, 220 (Tex. Crim. App. 2000).

               The appeal is dismissed. See Tex. R. App. P. 25.2(d).




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: September 6, 2006

Do Not Publish